Citation Nr: 9916953	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  91-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a dental 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
enlarged tonsils and chronic pharyngitis.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chloracne.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.

8.  Entitlement to an increased (compensable) evaluation for 
metallic foreign body near the right femoral head, residual 
of a shrapnel wound.

9.  Entitlement to an increased (compensable) evaluation for 
septoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 1989 and August 1998.  The appeal originated 
with the September 1989 rating decision, which declined to 
reopen a previously denied claim for service connection for a 
back disability, and denied a compensable rating for service-
connected metallic foreign body near the right femoral head, 
residual of a shrapnel wound.  The veteran appealed the March 
1994 Board denial of the appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), and, pursuant to a joint motion for remand filed 
by the parties, the Court entered an order granting the 
motion, and vacating and remanding the case to the Board.  
Subsequently, the case was remanded to the RO in November 
1995 and again in October 1997.  

Although the Board decision in March 1994, which, in part, 
reopened and denied the claim for service connection for a 
back disability, was vacated, in the October 1997 remand, it 
was determined that the claim for service connection for a 
back disability based on new and material evidence should be 
reopened, as there was no disagreement between the parties as 
to this issue.  Accordingly, that issue will be considered on 
the merits, in view of the entire record.  See Elkins v. 
West, 12 Vet.App. 209 (1999).  

In August 1998, the RO issued a decision which denied the 
remaining issues on appeal.  The veteran and/or his 
representative timely perfected an appeal as to these 
additional issues, and, accordingly, they are also before us 
at this time.  In September 1998, the RO issued a decision 
granting service connection for post-traumatic stress 
disorder (PTSD), and assigning a 100 percent rating.  

For reasons to be discussed, further development will be 
required prior to an appellate decision on the issues of 
service connection for enlarged tonsils and chronic 
pharyngitis, and chloracne.


FINDINGS OF FACT

1.  The veteran does not currently have residuals of any 
shrapnel injury to the low back that may have occurred in 
service.

2.  The veteran's current back disability is not related to 
service, or any events which occurred therein.

3.  Degenerative joint disease (arthritis) of the low back 
was first shown more than one year after discharge from 
service. 

4.  Dental disability due to shrapnel has not been medically 
established.

5.  The veteran did not file a claim based on dental 
disability within a year of separation from service.

6.  Service connection for chronic pharyngitis and enlarged 
tonsils was denied by the RO in July 1973.

7.  Evidence received since that determination includes 
contentions by the veteran that his throat disorders are due 
to exposure to Agent Orange during service; these contentions 
were not of record at the time of the previous determination, 
and bear substantially and directly on the matter in 
question.  

8.  Service connection for chloracne was denied by the RO in 
September 1991.

9.  Evidence received since that determination includes 
contentions by the veteran that chloracne, diagnosed in 1991, 
was present since his return from Vietnam; these contentions 
were not of record at the time of the previous determination, 
and bear substantially and directly on the matter in 
question.  

10.  Evidence received since service connection for sinusitis 
was denied by the RO in September 1991, on the basis that 
there was no relationship shown between sinusitis noted in 
service, and sinusitis noted on examination twenty years 
after service, is duplicative, unfavorable, or beyond the 
competence of the person making the assertion.  

11.  Evidence received since the RO denied service connection 
for tinnitus in May 1985 is duplicative.

12.  Evidence received since the Board denied service 
connection for hearing loss in March 1986 is duplicative.

13.  A metallic foreign body near the right femoral head, 
residual of a shrapnel wound results in tenderness and pain.

14.  Septoplasty is manifested by 15 percent obstruction in 
each nostril.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for dental disability.  
38 U.S.C.A. §§ 5107 (West 1991).

3.  The veteran's claim for service connection for enlarged 
tonsils and chronic pharyngitis is reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

4.  The veteran's claim for service connection for chloracne 
is reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

5.  Evidence received since the originating agency denied 
entitlement to service connection for sinusitis is not new 
and material and the veteran's claim has not been reopened; 
the September 1991 decision is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

6.  Evidence received since the originating agency denied 
entitlement to service connection for tinnitus in May 1985 is 
not new and material and the veteran's claim has not been 
reopened; the May 1985 decision is final.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).

7.  Evidence received since the Board denied entitlement to 
service connection for hearing loss in March 1986 is not new 
and material and the veteran's claim has not been reopened; 
the March 1986 decision is final.  38 U.S.C.A. §§ 5107, 5108, 
7103, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

8.  The schedular criteria for a 10 percent evaluation for 
metallic foreign body near the right femoral head, residual 
of a shrapnel wound, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1996); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.41, 
Part 4, Code 5317-5399 (1998).  

9.  The criteria for a compensable evaluation for septoplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Code 6502 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SERVICE CONNECTION ISSUES

A.  Low Back Disability

The veteran contends that he sustained shell fragment wounds 
to the back, which caused his current low back disability.  
In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995)  For 
purposes of reopening a claim, evidence will be accepted as 
true unless the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet.App. 19 (1993).  Whether 
evidence, to be "competent," requires medical expertise, or 
whether lay statements can suffice, depends upon whether the 
symptoms are susceptible to lay observation.  Falzone v. 
Brown, 8 Vet.App. 398 (1995).  Additionally, for purposes of 
determining whether the claim is well-grounded, the evidence 
is presumed credible.  Cohen.  The veteran contends that he 
sustained shell fragment wounds to the back, and that he has 
suffered back pain continuously since that time, matters on 
which he is competent to testify.  Savage v. Gober, 10 
Vet.App. 488 (1997).  In addition, there is medical evidence 
stating that his current back disability is due to inservice 
shrapnel wounds.  It must be emphasized that for the purpose 
of finding a claim well grounded, the medical evidence need 
not be conclusive, but merely provide a plausible basis.  
Reiber v. Brown,  7 Vet.App. 513 (1995).  Thus, we find that 
the appellant's claim is well-grounded; that is, it is 
plausible.  38  U.S.C.A. § 5107(a); Alemany v. Brown, 9 
Vet.App. 518 (1996); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claims has been satisfied.  Id.  

Service medical records do not contain any mention of shell 
fragment wounds, including on the separation examination and 
report of medical history completed by the veteran in March 
1971.  On the report of medical history completed in 
connection with that examination, the veteran answered "No" 
to the question whether he had now, or had ever had, 
recurrent back pain.  

In his initial claim filed in April 1973, the veteran claimed 
that he had sustained a back injury in 1969.  In June 1973, 
he amended his claim to include shell fragment wounds of the 
back, sustained in March 1968 or 1969.  A VA examination was 
conducted in June 1973.  X-rays of the lumbar spine disclosed 
"relatively" normal contours.  Physical examination of the 
back was normal.  Based on this evidence, the RO denied the 
claim for service connection for a back disability, as not 
shown, in July 1973.

In July 1983, a VA examination was conducted, at which time 
the veteran provided a history of having sustained shrapnel 
wounds in Vietnam, with no apparent debridement.  On 
examination, there was no limitation of motion, weakness or 
sensory changes.  There was minimal tenderness medial to the 
sciatic notch, and evidence of some apparent shrapnel scars 
overlying this region.  X-rays of the right hip showed a 
metallic foreign body near the right femoral head, residual 
of a shrapnel wound in the soft tissue of the right inguinal 
region.  The impression was right buttock pain with minimal 
symptoms, possibly secondary to old shrapnel injury, and a 
possible back disorder, with no hip pathology or 
radiculopathy from back.  

VA outpatient treatment records disclose that in November 
1982, the veteran stated that he had sustained shrapnel 
wounds in the back which had been causing low back pain since 
1971.  The diagnosis was low back pain secondary to shrapnel, 
with possible radicular involvement.  In October 1984, he 
complained of chronic back pain secondary to shrapnel, which 
had been aggravated while getting out of a chair.  On 
examination, there was pain and spasm.  The diagnosis was 
back pain secondary to muscle sprain.  

In January 1987, veteran again related that he had been 
wounded in the back in 1969, and that his back had bothered 
him since that time.  On examination, the examiner noted that 
he "can't hardly see the entrance wounds from the 
shrapnel."  The impression was shrapnel in the back, with no 
focal neurological deficits.  An electromyogram in November 
1987 disclosed changes at the S-1 root level, and the 
assessment was chronic S-1 root irritation, probable post-
traumatic.  In December 1987, he reported a history of 
shrapnel wounds including to the lower back, but X-rays of 
the lower back showed only degenerative joint changes.  In 
May 1989, shrapnel injury with chronic electromyogram changes 
at the S-1 level was noted.  A VA physician wrote, in July 
1989, that the veteran had back and leg pain secondary to 
shrapnel.  

The file also contains a statement, written on a VA 
prescription form and signed by a "[redacted]," whose 
qualifications to make the statement were not provided, that 
the veteran had chronic back and leg pain secondary to 
shrapnel injuries in the war, with intermittent flares which 
may cause him to periodically miss work.  

In January 1990, in his substantive appeal, the veteran 
stated that he had pieces of metal in his back, which were 
causing back pain.  In June 1990, he stated that he had 
sustained numerous shrapnel wounds, to his back, pelvis, 
hips, and legs.  

VA medical records show his continued follow-up for back, hip 
and leg pain.  In January 1990, myositis, secondary to 
shrapnel injury in the war, was noted.  On numerous other 
occasions, back pain due to shrapnel wounds was reported.  A 
VA disability retirement examination in March 1991 reported a 
history of chronic pain syndrome secondary to shrapnel, as 
well as other, unrelated disabilities.  In August 1991, 
chronic pain syndrome due to shrapnel injury was noted.   

In April 1992, VA X-rays of the hips and low back were 
obtained, which disclosed degenerative spondylosis of the 
lumbosacral spine.  In addition, the veteran was referred for 
fee basis specialty examinations.  The orthopedic 
examination, conducted in May 1992, noted that the veteran 
provided a history of having sustained a shrapnel wound in 
his low back or buttocks while in Vietnam.  He had received 
no treatment, other than initial cleansing of the wounds, 
while in service.  He reported that his entire back had 
bothered him for about 20 years.  In addition, he had 
occasional episodes of giving way of the legs, numbness and 
tingling in the feet and toes, and pain sensations down the 
right leg and pain in the buttock.  In examining the lumbar 
spine, the examiner was unable to identify any definite point 
of entry or exit of shrapnel.  Following examination and 
review of X-rays and other studies in the records, the 
examiner concluded that the veteran's chronic low back and 
right leg pain due in part to a chronic S-1 radiculopathy and 
mild degenerative joint disease of the lumbar spine, neither 
of which were connected in any way with his metallic foreign 
body.  Had the foreign body conceivably struck the sciatic 
nerve, his course would have been one of immediate neurologic 
impairment rather than a gradual increase in symptoms.  

The neurological examination, in July 1992, reported a 
history given by the veteran of several different shrapnel 
injuries sustained in service, the worst involving the back, 
right hip, right lower leg, and lower part of the face.  
Following an examination, he was unable to provide a cause 
for the veteran's continuous lumbar pain, or definite 
evidence to suggest any neuromuscular dysfunction.  He 
suspected that the cause of the limitation of motion in the 
back was musculoskeletal.  

In connection with his appeal, the veteran stated, in a 
hearing before a hearing officer in March 1990, as well as in 
numerous subsequent statements, regarding his shrapnel 
wounds.  In addition, in January 1996, he stated that he had 
been examined at the VA in April 1973, and the examiner had 
showed him the X-rays and pointed to shrapnel in the back and 
hip areas, stating that these were the cause of all his 
problems.  He asserted that these records are missing from 
his file.  In addition, the veteran submitted copies of 
letters he sent to his parents in April 1969.  In the first 
letter, he stated that he had "picked up a little shrap" 
across his buttocks and back.  In the second letter, a week 
later, he stated that the wounds were small, and wouldn't 
leave a scar.  He stated that the wounds were "right smack 
in the [buttocks]"; that the flack jacket had caught the 
rest.  In his statement accompanying these letters, the 
veteran stated that he had downplayed the extent of his 
injuries so as not to worry his parents.  

According to a VA examination in March 1998, the veteran 
stated that he had sustained shrapnel wounds to the back, 
hips and leg in 1968 and 1970.  Following an examination of 
the veteran, the examiner concluded that the back pain was 
due to chronic musculoligamentous etiology or possibly 
degenerative disc disease, but he could not connect it with a 
service related injury.  

In June 1998, the veteran underwent a VA examination, 
including X-rays of the lumbar spine, which showed 
degenerative changes, but no evidence of any metallic 
fragments near the lumbar spine or lower back region.  The 
examiner did not feel that the degenerative changes in the 
lumbar spine were related to the shrapnel injury.  Further, 
he did not feel that any lower back symptoms were directly 
related to inservice injury, because there was no evidence of 
any retained metallic fragments and the degenerative disc 
disease was diffuse.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If the disability is arthritis, service connection 
may be established if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Further, it has been 
established that the veteran engaged in combat during 
service, and he contends that his injury occurred in a combat 
situation; for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

The veteran contends that he sustained shrapnel wounds on 
more than one occasion, and he has submitted letters written 
in service, informing his parents that he had sustained 
shrapnel wounds.  Although another letter indicated that the 
shrapnel only entered the buttocks, he claims to have 
sustained such wounds on more than one occasion, and his 
claim is consistent with the circumstances, conditions, or 
hardships of his service.  38 U.S.C.A. § 1154(b); see Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  His claim may be 
supported by a VA examination in July 1983, indicating some 
apparent shrapnel scars overlying the sciatic notch, and a 
January 1987 treatment note indicating that scars may be 
present, albeit barely ("can't hardly see the entrance 
wounds").  

However, the question remains, even assuming that the veteran 
sustained shrapnel wounds to the back in service, as to 
whether he has current disability due to any such wounds.  In 
this regard, 38 U.S.C.A. § 1154(b) only applies to the 
question of service incurrence, and not to the question of 
nexus to service.  Brock v. Brown, 10 Vet.App. 155, 162 
(1997); Libertine v. Brown, 9 Vet.App. 521 (1996); Beausoleil 
v. Brown, 8 Vet.App. 459, 464 (1996).  Medical evidence is 
required to establish a nexus between current symptoms and 
inservice injury.  Savage.  

The record contains medical evidence which attributes the 
current back disability to shrapnel wounds in service, and 
that which finds no connection to service.  In assessing the 
probative value of this evidence, summarized above, we find 
it significant that the conclusions appeared to depend upon 
whether or not the examiners had X-rays to review.  All 
examiners had a history provided by the veteran of a shrapnel 
wound, and, in general, the results of some degree of current 
physical examination.  However, the examinations which 
concluded that there was no relationship to service were 
based on X-rays showing no retained shrapnel or other 
pathology attributed to shrapnel.  In contrast, the 
conclusions that his back pain was due to shrapnel wounds 
were not based on review of X-ray evidence, and there are no 
X-rays showing retained fragments in the back.  

Additionally, the most thorough examinations of record, 
conducted in May 1992, March 1998, and June 1998, concluded 
that there was no connection between an inservice shrapnel 
wound and current low back disability.  The May 1992 examiner 
noted that there was no current evidence of retained shrapnel 
in the back, and also that any shrapnel striking the sciatic 
nerve would have had an immediate result.  The June 1998 
examiner explained his conclusion on the basis that there 
were no retained metal fragments, and that the degenerative 
changes shown were diffuse.  In contrast, the records 
concluding that the veteran's back disability was due to 
shrapnel injury, in addition to the lacking of X-ray 
information, contained only cursory findings and conclusions.  
It is also noteworthy that the two occasions on which the 
examiners found evidence suggestive of scarring indicative of 
shrapnel stopped short of attributing any back disability to 
the injury.   

The records also contain the report of an electromyogram in 
November 1987, which resulted in an assessment of chronic S-1 
root irritation, probable post-traumatic.  However, we find 
this report to be outweighed by the later, more thorough 
examination in May 1992, which, upon commenting on this 
report, noted that any resultant symptoms would have been 
immediate.  Also for consideration is the fact that although 
the veteran claims that his back has bothered him 
continuously since the injury, he reported that he did not 
have recurrent back pain on the separation examination; no 
abnormality was observed at that time; and no physical 
examination abnormalities or pertinent X-ray abnormalities 
were disclosed on the June 1973 examination.  The veteran 
contends that he had an examination in April 1973 which 
disclosed shrapnel in the back.  However, numerous attempts 
to obtain any such records were unsuccessful, and, in any 
event, the X-rays two months later did not show any retained 
fragments in the back, nor did any subsequent X-rays.  
Moreover, a veteran layperson is not competent to relate what 
a doctor has said.  Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Finally, 
there is no medical evidence attributing a current back 
disability to any other inservice events.

Additionally, although X-rays showed degenerative joint 
changes in the low back as early as 1987, there is no medical 
evidence linking the onset to service.  X-rays in June 1973 
were described as "relatively" normal; the presence of 
degenerative joint disease cannot be concluded from this 
unfortunately vague statement.  However, the examination was 
conducted over two years after the veteran's discharge in 
service, and, hence, outside the presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Accordingly, the weight of the evidence is against the claim 
for service connection for a back disability, due to 
inservice injury, including claimed shrapnel wounds, and the 
claim must fail.  Moreover, there is not an approximate 
balance of positive and negative evidence; consequently, 38 
U.S.C.A. § 5107(b) is not for application.  


B.  Dental Disability

The veteran contends that he sustained shrapnel wounds to his 
mouth and teeth in service, which caused his subsequent 
dental problems.  In addition, he claims that his teeth began 
abscessing after the January 1970 treatment record.  Shortly 
after service, he informed the VA of his need for dental 
treatment, but was denied.  

The threshold question to be answered concerning both of 
these contentions is whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim; 
that is, one which is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In general, a 
well-grounded claim for service connection requires 
"competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Service medical records show that in January 1970, the 
veteran was seen while hospitalized for malaria with some 
pain in his lower wisdom teeth.  On examination, his lower 
third molars seemed to be in good condition and had erupted 
into occlusion.  No treatment was deemed necessary, although 
he needed operative work.  At the time of separation, the 
veteran was noted to be "dentally qualified," and no dental 
examination was conducted.

Subsequent to service, VA outpatient treatment records show 
that the veteran was seen in January 1984, with an abscessed 
tooth.  In July 1988, he was seen complaining of a painful 
lower molar, and it was noted that he had had dental 
abscesses in the past.  The diagnosis was gingivitis.  In 
June 1989, tooth pain was again noted.  In November 1989, he 
was followed up for abscessed teeth, and it was noted that he 
needed full mouth tooth extraction secondary to severe 
periodontal disease and abscesses.  He had a history of 
abscesses in the past, according to a December 1989 note.  In 
December 1989, he filed a dental claim with the VA; there is 
no evidence of an earlier claim.  On the dental rating sheet, 
"no trauma" was noted.  On the VA examination in March 
1998, the veteran was noted to be edentulous.  

Service connection may be granted for certain dental 
conditions for treatment purposes only.  38 C.F.R. §§ 3.381, 
3.382, 4.149 (1998).  Additionally, compensable ratings may 
be granted for certain dental and oral conditions, including 
loss of teeth, due to trauma or disease such as 
osteomyelitis.  38 C.F.R. § 4.150 (1998).  However, 
gingivitis is not considered a disease entity and is not 
ratable.  38 C.F.R. § 3.383(c) (1998).  

Although the veteran was treated for pain in his wisdom teeth 
(third molars) during service, they were not noted to be 
diseased at that time.  Service connection may not be granted 
for the third molars at any time unless there is a definite 
record showing such teeth to have been diseased after a 
reasonable period of service.  38 C.F.R. § 3.382(c) (1998).  
". . . [Third] molars shown as present at induction and 
missing at discharge will not be granted service connection 
unless there is an actual record of extraction for reasons 
other than malposition or impaction."  Id.  The service 
medical records do not indicate whether the veteran's third 
molars were present at discharge; however, there is also no 
evidence, either lay or medical, indicating that they were 
removed in service.  

The veteran contends that he developed abscesses shortly 
after that incident, which continued after service.  
Periodontal disease may only be service-connected for 
outpatient treatment purposes.  38 C.F.R. § 4.149 (1998).  
Similarly, loss of teeth due to periodontal disease may not 
be assigned a compensable rating.  38 C.F.R. § 4.150 (1998).  
For the veteran's period of service during the Vietnam era, 
claims for service connection for outpatient treatment 
purposes must be filed within a year of separation.  However, 
for dental treatment based on service incurrence, the veteran 
would have had to file a claim within a year of discharge.  
(Currently, claims must be filed within 90 days of 
discharge.)  38 C.F.R. § 17.161(b) (1998).  Although he 
contends he filed a claim shortly after discharge, VA does 
not have a record that such a claim was received within a 
year of separation.  

The veteran also contends that his dental condition resulted 
from shrapnel wounds, and for combat related dental trauma, 
the claim need not be filed within a year.  38 C.F.R. § 
17.161(c) (1998).  Further, as noted above, for injuries 
which were alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet.App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet.App. 521 (1996); Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996).  There is no competent 
evidence that the veteran's periodontal disease and ensuing 
loss of teeth resulted from a shrapnel wound.  Since a nexus 
is not present, the claim is not well-grounded and the 
Collette test is not for application.  

Consequently, in the absence of competent evidence of a 
nexus, the claim is not well-grounded.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Accordingly, there is no duty to 
assist the appellant in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board views 
the statement of the case and other information provided by 
the RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a), and the veteran has not referred to the 
existence of any potentially relevant evidence which the RO 
has not obtained or attempted to obtain.  Epps v. Brown, No. 
93-438 (U.S. Vet. App. Aug. 27, 1996); Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Notwithstanding the above, the veteran may be eligible for 
Class IV dental treatment, based on his 100 percent service-
connected disability rating.  38 C.F.R. § 17.161(h) (1998).  

II.  NEW AND MATERIAL EVIDENCE ISSUES

Entitlement to service connection for chronic pharyngitis and 
enlarged tonsils, sinusitis, hearing loss, tinnitus, and 
chloracne were previously the subject of final denials by the 
Board and/or the agency of original jurisdiction.  
38 U.S.C.A. §§ 7103, 7104, 7105 (West 1991); 38 C.F.R. § 
3.104 (1998).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991).  Subsequent to the 
RO's denial of the veteran's request to reopen the claims; 
indeed, subsequent to the prior Board remands, the Court 
issued a decision that altered the standard used to determine 
whether evidence is "new and material."  Specifically, the 
previous requirement of a reasonable possibility that the new 
evidence would result in a change in outcome, as set forth in 
Colvin v. Derwinski, 1 Vet.App. 171 (1991), was found to be 
more stringent than, as well as inconsistent with, the 
pertinent regulation.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to Hodge, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  In considering 
whether there is "new and material evidence" under this 
standard, all evidence submitted since the last time that the 
claim was finally disallowed on any basis must be considered.  
Evans v. Brown, 9 Vet.App. 27 (1996).  

A.  Enlarged tonsils and Chronic Pharyngitis

The last prior final decision denying service connection for 
enlarged tonsils and chronic pharyngitis was dated in July 
1973, on the basis of direct service incurrence.  However, in 
connection with his current claim, the veteran contends that 
his throat disability is due to exposure to Agent Orange 
while in Vietnam.  These contentions, alone, require the 
consideration of additional regulations, pertaining to Agent 
Orange exposure; accordingly, the veteran's contentions 
constitute evidence that is "so significant that it must be 
considered in order to fairly decide the merits of a claim."  
38 C.F.R. § 3.156(a) (1998); Hodge.  Accordingly, the claim 
is reopened with the submission of new and material evidence, 
and the Board must review the claim in light of all the 
evidence, to determine whether a well-grounded claim has been 
submitted, and, if so, decide the issue on the merits.  
Elkins v. West, 12 Vet.App. 209 (1999).  However, to avoid 
potential prejudice to the veteran, additional development of 
the evidence is required prior to an appellant determination.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  



B. Chloracne

Service connection for chloracne was denied by rating action 
dated in September 1991, on the basis that chloracne was not 
shown during service or within a year of discharge.  That 
denial was based on service medical records which did not 
show chloracne, a VA examination in March 1991, which 
diagnosed chloracne of the peri-orbital areas of the face, a 
VA examination in April 1991, which noted a question of 
chloracne versus keratotic folliculitis lesions, and a 
November 1990 examination noting possible photosensitive 
acne.  

Evidence received since that determination includes the 
veteran's notice of disagreement, dated in August 1998, in 
which he stated that he had had problems with chloracne since 
he returned from Vietnam.  The regulations pertaining to 
exposure to herbicides, including Agent Orange, in Vietnam 
provide a presumption for service connection for chloracne or 
other acneform disease consistent with chloracne, if 
manifested to a degree of 10 percent within a year of the 
last date of exposure.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1998).  Moreover, if a veteran 
who served in Vietnam during the Vietnam era develops a 
disease listed as associated with herbicide exposure, 
exposure to an herbicide agent will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  

This new evidence was not before the RO at the time of the 
previous decision.  For purposes of reopening a claim, 
evidence will be accepted as true unless the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet.App. 19 (1993).  The veteran is competent to state that 
his symptoms, for which a diagnosis of chloracne is of 
record, have been present since service.  See Falzone.  
Accordingly, the additional evidence, of continuity of 
symptoms since service, is "so significant that it must be 
considered in order to fairly decide the merits of a claim."  
38 C.F.R. § 3.156(a) (1998); Hodge.  Accordingly, the claim 
is reopened with the submission of new and material evidence, 
and the Board must review the claim in light of all the 
evidence, to determine whether a well-grounded claim has been 
submitted, and, if so, decide the issue on the merits.  
Elkins.  However, additional development of the evidence is 
required prior to an appellant determination.  

C.  Sinusitis

Evidence of record pertaining to the claim for service 
connection for sinusitis at the time of the September 1991 
rating decision included service medical records, which 
showed that on the examination for entrance onto active duty, 
the veteran reported a history of sinusitis, and the 
examination noted sinusitis, mild, NSA (no significant 
abnormality).  In November 1968, he complained of sinus 
problems and congestion.  In July 1970, he underwent a 
septectomy, due to a deviated septum for which service 
connection is in effect.  On the separation examination, he 
reported a history of sinusitis, and sinusitis, NCD (not 
considered disqualifying) was noted on the examination 
report.  

Following service, a VA examination in September 1971 
reported the nose to be within normal limits.  A VA 
examination in June 1973 disclosed slight fullness of the 
nasal turbinates on the right; however, there was no mention 
of sinusitis.  On a VA fee basis examination in March 1991, 
X-rays were reported to show mild decrease of aeration of the 
maxillary sinuses suggestive of thickening of the mucosa.  
The diagnosis was chronic hyperplastic sinusitis 
characterized by mucosal thickening in the sinus and symptoms 
of intermittent fullness and pressure in the face.  On a VA 
examination in April 1991, the veteran stated that his sinus 
problems had begun in service.  Since that time, he stated 
that he had suffered from headaches, pain and pressure over 
the maxillary sinus area, and difficulty breathing, 
particularly on the left side.  The pertinent diagnosis was 
maxillary sinusitis.  

Based on this evidence, in September 1991, the RO denied the 
veteran's claim, noting that examinations in 1971 and 1973 
had not found sinusitis, and, therefore, concluding that 
current sinusitis was not related to service.  

Evidence received since that determination consists of the 
veteran's contentions that he has continued to have sinus 
problems which began in service, and the report of a VA 
examination, dated in March 1998, diagnosing chronic rhinitis 
and postnasal drip, probably related to his heavy smoking.  
The examination disclosed that there was no sinus tenderness, 
and there was no diagnosis of sinusitis reported.  The 
substance of the veteran's contentions was of record at the 
time of the prior determination, and the current examination, 
which did not find sinusitis to be present, is less favorable 
to the veteran than the 1991 examination, which showed 
sinusitis at that time.  

Also added to the record since the prior determination is a 
statement dated in July 1997 from [redacted], who 
identified himself as a "Sincerely Interested Citizen."  He 
wrote that the veteran had significant inservice facial 
trauma, due to shrapnel wounds, which may have contributed to 
the development of sinusitis.  Further, he felt that the 
deviated septum and septoplasty likely contributed to 
sinusitis.  For purposes of reopening a claim, evidence will 
be accepted as true unless the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet.App. 19 
(1993).  In this case, Mr. [redacted] did not identify himself as 
having any medical expertise.  As was discussed above, 
medical evidence is required to establish a nexus between 
current symptoms and inservice injury, regardless of whether 
the initial injury is combat related.  Savage, supra.  Thus, 
since the writer has not been shown to have been competent to 
provide a statement of medical causation, his statement is 
not material.  Hence, the additional evidence, when reviewed 
"in connection with the evidence previously assembled," is 
not "so significant that it must be considered in order to 
fairly decide the merits of a claim."  38 C.F.R. § 3.156(a) 
(1998); Hodge.  The evidence is not material to the issue of 
service connection; the claim is not reopened, and the 
September 1991 decision remains final.  

D.  Tinnitus

Service connection for tinnitus was previously denied by the 
RO in May 1985.  Evidence of record at the time of the May 
1985 rating decision consisted of service medical records, 
which did not contain any complaints of tinnitus, and a 
statement from the veteran, dated in May 1985, in which he 
claimed that he had suffered from ringing in the ears ever 
since being exposed to noises such as artillery fire while in 
service.  The claim was denied on the basis that a connection 
to service had not been shown.  

Evidence received since that time includes VA treatment 
records and examination reports showing complaints of 
tinnitus, with a history of noise exposure in service, 
beginning during 1984.  In February 1985, bilateral tinnitus 
was noted, as well as a history of military exposure to guns 
and mortar, with no specific environmental noise since 
service.  Chronic tinnitus was again noted in May 1992, 
although not on an ear, nose and throat examination conducted 
in November 1992.  As indicated above, for the purpose of 
determining whether evidence is new and material, credibility 
of the evidence is generally assumed; however, the evidence 
must be competent.  While the veteran is competent to state 
that he has had tinnitus since service, that assertion was 
considered and rejected by the RO at the time of the 1985 
decision; hence, such a contention is not new.  

The additional medical evidence, showing complaints of 
chronic tinnitus and a history of military noise exposure, do 
not contain any conclusion, explicitly noted by the examiner, 
of a relationship between his history and current complaints.  
Medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'"  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Moreover, for purposes of determining whether the claim is 
well-grounded, the complaints and history do not add anything 
to the previously considered contentions by the veteran that 
he has had tinnitus since service.  Thus, the additional 
evidence, which essentially consists of the veteran's 
contentions that he has had tinnitus since being exposed to 
noise during service, whether provided directly by him or as 
medical history, is duplicative, and does not provide a 
"more complete picture of the circumstances surrounding the 
origin of [the] veteran's injury or disability."  Hodge, at 
1363.  Accordingly, the evidence is not new or material, the 
claim is not reopened, and the May 1985 decision remains 
final.  

E.  Hearing loss

Service connection for hearing loss was previously denied by 
the RO in May 1985, and by the Board in March 1986.  
Accordingly, the matter for consideration is whether the 
evidence submitted since the March 1986 Board decision is new 
and material.  Evans v. Brown, 9 Vet.App. 27 (1996).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1996); 38 C.F.R. § 
3.303 (1996).  In addition, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

Evidence of record at the time of the previous decision 
included a pre-induction audiometric examination, dated in 
April 1968, which disclosed hearing loss, for VA purposes, in 
the right ear, and normal hearing for VA purposes in the left 
ear.  The file does not contain any record of additional 
hearing tests conducted in service, and the separation 
examination, in March 1971, included only a whispered voice 
test, which was normal.  Also of record was the report of an 
audiogram submitted in May 1985, dated in May 1972, which 
showed normal hearing in the right ear, and defective 
hearing, for VA purposes, in the left ear.  In addition, the 
file contained a statement from L. McNamara, M.D., dated in 
July 1985, who wrote that the veteran had hearing loss, 
possibly secondary to high fever or malaria medication.  Lay 
statements from relatives and acquaintances of the veteran, 
dated in 1985, reporting the writers' observations of the 
veteran's hearing loss since service, were also of record.  
Based on this evidence, the Board denied the claim on the 
basis that defective hearing of the right ear had existed 
prior to service, and had not been aggravated in service, and 
that defective hearing in the left ear was first shown more 
than one year after discharge, and was not related to 
service.  

Evidence received since that decision includes VA treatment 
records and examination reports dated on several occasions in 
1984 and 1985, showing the veteran's complaints of bilateral 
hearing loss since service, and military noise exposure to 
guns and mortar rounds, with no specific environmental noise 
since service.  Audiograms in August 1984 and February 1985 
also disclosed bilateral hearing loss, according to VA 
criteria.  38 C.F.R. § 3.385 (1998).  Similarly, a private 
examination in November 1992 noted a long history of noise 
exposure in service.  Audiogram showed mild to moderate to 
severe sensorineural hearing loss, which was permanent and 
nonrepairable.  However, none of the examinations reported a 
connection between the inservice noise exposure and current 
hearing loss.  Medical evidence is required to establish a 
nexus between inservice noise exposure and subsequent hearing 
loss.  Arms v. West, 12 Vet.App. 188 (1999).  As noted above, 
medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner," does not meet the requirement for competent 
medical evidence.  LeShore.  The additional evidence 
continues to show current disability, and a history of noise 
exposure in service, with no medical evidence of a nexus.  
Both the current disability and the history were acknowledged 
at the time of the prior decision; hence, the additional 
evidence, in connection with the previous evidence, is not 
"so significant that it must be considered in order to 
fairly decide the merits of a claim."  38 C.F.R. § 3.156(a); 
Hodge.  Consequently, in the absence of medical evidence of a 
nexus, the claim is not reopened, and the March 1986 Board 
decision remains final.  

III.  INCREASED RATING ISSUES

The appellant's contentions regarding the increase in 
severity of his disabilities constitute plausible or well-
grounded claims.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1996); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); Schafrath.  

A.  Shell Fragment Wound to Right Hip

Service medical records do not contain any mention of shell 
fragment wounds, including on the separation examination and 
report of medical history completed by the veteran in March 
1971.  Nevertheless, X-rays of the pelvis taken in 
conjunction with a VA examination conducted in June 1973 
disclosed a 2x3 mm metallic foreign body (MFB) over the right 
femoral head, without bone or joint residuals.  It was 
concluded that the MFB appeared to be harmlessly imbedded in 
the soft tissue.  

In April 1983, the veteran was granted service connection for 
the MFB near the right femoral head, residual of a shrapnel 
wound, assigned a noncompensable rating.  

In July 1983, a VA examination was conducted, at which time 
the veteran provided a history of having sustained shrapnel 
wounds in Vietnam, with no apparent debridement.  The 
impression was right buttock pain with minimal symptoms, 
possibly secondary to old shrapnel injury.  Subsequent 
records show the veteran has continued to complain of right 
hip pain.  In June 1990, a psychological component to his hip 
pain was suspected.  A VA disability retirement examination 
in March 1991 reported a history of chronic pain syndrome 
secondary to shrapnel, as well as other, unrelated 
disabilities.  In August 1991, chronic pain syndrome due to 
shrapnel injury was noted, and the veteran was noted to limp 
due to pain in the right hip and back.   

In April 1992, VA X-rays of the hips were obtained, which 
disclosed the hip joints to be normal, with a 4-mm metallic 
fragment near the right hip joint, medially.  In addition, a 
fee basis orthopedic examination, conducted in May 1992, 
noted that the veteran provided a history of having sustained 
a shrapnel wound in his low back or buttocks while in 
Vietnam.  He had received no treatment, other than initial 
cleansing of the wounds, while in service.  He reported that 
he had occasional episodes of giving way of the legs, 
numbness and tingling in the feet and toes, and pain 
sensations down the right leg and pain in the buttock.  The 
examiner noted that the metallic foreign body in the right 
hip area was clearly several centimeters away from the hip 
joint.  Following examination and review of X-rays and other 
studies in the records, the examiner concluded that the 
veteran had a residual small metallic foreign body in his 
right buttock.  He had chronic low back and right leg pain, 
neither of which were connected in any way with his metallic 
foreign body.  In addition, the examiner opined that the 
veteran did not have permanent impairment due to the small 
foreign body lodged in the soft tissues of the buttock.  

On a VA examination in March 1998, the examiner concluded 
that it was not unreasonable to assume that the veteran could 
have some service-connected right hip pain associated with 
the shrapnel fragment.  In June 1998, the veteran underwent 
another VA examination to evaluate, in part, his hip pain.  
The veteran was tender across the right hip area.  Range of 
motion in the hip caused extreme discomfort.  X-rays were 
obtained, showing a small metallic fragment near the right 
hip joint, which did not appear to be intra-articular.  There 
was no evidence of degenerative changes of the hip joint.  
The examiner concluded that the shrapnel was not in the hip 
joint, and the pain he was describing was not true hip joint 
pathology.  Although any soft tissue injury that occurred 
when the shrapnel wound happened could not be assessed by X-
rays, he did not feel that the hip pain was directly 
attributable to his shrapnel injury.  

The veteran's shell fragment wound residuals have been rated 
as diagnostic code 5399, indicating an analogous rating to 
muscle injuries.  38 C.F.R. § 4.20 (1998).  The provisions 
regarding the rating of muscle injuries were amended in 1997.  
However, as these amendments have not resulted in any 
substantive changes in the manner in which disability due to 
muscle injuries is rated, there can be no prejudice to the 
veteran by the Board's application of the amended provision 
without remanding the case to the RO for initial 
consideration of the regulatory changes, and both versions 
are equally favorable to the veteran.  See Bernard v. Brown, 
4 Vet.App. 384 (1993), Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

The metallic foreign body is lodged in the veteran's buttocks 
area.  The muscle group pertaining to that area is Muscle 
Group XVII, the second pelvic girdle group, consisting of the 
gluteus maximus, gluteus medius, and gluteus minimus muscles, 
which perform the function of extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of fascia lata and iliotibial, and in postural 
support of the body steadying pelvis upon head of femur and 
condyles of femur and tibia.  Severe injury warrants a 50 
percent rating; moderately severe, a 40 percent rating; 
moderate disability merits a 20 percent rating; and slight 
disability is noncompensable.  38 C.F.R. Part 4, Code 5317 
(1998).  

The type of injury sustained by the veteran, a shell fragment 
wound leaving slight, if any scar, with no debridement or 
infection, and brief treatment and return to duty, is slight.  
38 C.F.R. § 4.56(d) (1998).  Slight injury also contemplates 
objective findings consisting of minimal, if any, scar, and 
no evidence of fascial defect, atrophy, or impaired tonus, 
indicative of slight disability.  Id.  The examiners in May 
1992 and June 1998 essentially concluded that the impaired 
function of the thigh was not due to the shrapnel wound, and 
no muscle damage has been indicated.  

However, the examiner, in June 1998, noted that X-rays would 
not show any soft tissue damage from the retained fragment.  
Moreover, there is a small retained fragment, whereas 
"slight" disability does not contemplate any retained 
foreign bodies.  38 C.F.R. § 3.56(d)(1)(iii) (1998).  
Although he does not have any of the criteria specifically 
noted for "moderate" disability, he has consistently 
complained of pain in the hip throughout the lengthy appeal 
period.  While the most recent examiner concluded that the 
pain in the hip was not reflective of joint pathology, joint 
pathology is not required for a compensable rating as a 
muscle injury, and tenderness to the palpation in the hip was 
noted as well as pain on motion.  Moreover, the examiner in 
March 1998 found that it was not unreasonable to conclude 
that some of the pain in the hip was due to the MFB.  

Factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, lost endurance, 
swelling or incoordination must also be considered in 
evaluating musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet.App. 202 (1995).  The veteran's 
persistent complaints of pain, as well as the metallic 
retained fragment, when considered together with the 
requirements set forth in DeLuca, present a question of which 
of two evaluations to apply.  Accordingly, with the 
resolution of all reasonable doubt in the veteran's favor, a 
10 percent evaluation for metallic foreign body near the 
right femoral head, residual of a shrapnel wound, is 
warranted.  38 C.F.R. § 4.7 (1998).  

However, an evaluation in excess of 10 percent, which 
requires "moderately severe" muscle injury, is not 
warranted by the evidence.  Moreover, the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  




B.  Septoplasty

Service medical records show that in July 1970, due to 
deflection of the nasal septum, a septectomy, or submucous 
resection, was performed.  In April 1973, the veteran filed a 
claim for service connection for, in pertinent part,  
residuals of a broken nose, and a VA examination was 
conducted in June 1973.  On examination, the veteran had no 
significant trauma residuals or asymmetry, and a slight 
deviation of the nasal septum, with fair ventilation.  He was 
granted service connection for post-operative septoplasty, 
assigned a noncompensable evaluation under diagnostic code 
6502.  

Diagnostic code 6502 provides for a 10 percent rating for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. Part 4, Code 6502 (1998).  
On a VA examination in March 1998, the veteran's nasal septum 
appeared midline.  He stated that he felt stuffed up all the 
time, and had posterior nasal drip.  On examination, there 
was no posterior nasal drainage.   There was about 15 percent 
obstruction of each side of the nostril.  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for a compensable rating.  
38 C.F.R. § 4.7 (1998).  


ORDER

Service connection for a low back disability and a dental 
disability is denied.

The claims for entitlement to service connection for enlarged 
tonsils and chronic pharyngitis, and for chloracne, are 
reopened by the submission of new and material evidence.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for sinusitis, tinnitus, 
and hearing loss not having been received, the appeal is 
denied as to those issues.

An evaluation of 10 percent for metallic foreign body near 
the right femoral head, residual of a shrapnel wound, is 
granted, subject to regulations governing the payment of 
monetary benefits.

A compensable evaluation for septoplasty is denied.




REMAND

As noted above, the issues of service connection for 
chloracne and chronic pharyngitis and enlarged tonsils have 
been reopened by the submission of new and material evidence, 
and the issues must now be considered on the basis of whether 
the claims are well-grounded, and, if so, whether an 
allowance on the merits is warranted.  Hodge.  In addition, 
the veteran has never been afforded citation to the 
regulations applicable to herbicide, including Agent Orange, 
exposure, nor do the rating decisions on appeal explicitly 
reflect that the new regulations, codified at 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e), were considered.  The veteran must 
be informed of the elements necessary to complete his 
application for service connection.  Robinette v. Brown, 8 
Vet.App. 69 (1995).    

In addition, regarding the claim for service connection for 
chloracne, in view of his Vietnam service, a recent diagnosis 
of chloracne, and his statement that the symptoms have been 
present since service, the claim is well-grounded.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998); see Elkins, Caluza.  
However, the pertinent medical evidence, consisting of VA 
examinations dated in March 1991 and April 1991, is 
conflicting regarding whether the veteran has chloracne.  It 
should also be noted that the regulations pertaining to 
herbicide exposure include not only chloracne, but also 
"other acneform disease consistent with chloracne."  
38 C.F.R. § 3.309(e) (1998).  Further, although the veteran 
states that chloracne has been present since service, there 
is no medical evidence which directly attributes the 
chloracne, if present, to Vietnam service, or herbicide 
exposure.  Consequently, the veteran should be afforded an 
examination to determine whether he currently has chloracne, 
or other acneform disease consistent with chloracne, related 
to herbicide exposure in Vietnam.

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

2.  The veteran should be scheduled for an 
examination by a specialist in 
dermatology, to ascertain whether he has 
chloracne due to service, including 
potential herbicide exposure.  In 
particular, lesions, if any, in the peri-
orbital region of the face should be 
examined, and any indicated studies 
conducted.  The claims file should be 
available to the examiner prior to the 
examination, along with a copy of this 
remand.  In particular, attention is drawn 
to the November 1990 report, reporting a 
20 year history, and diagnosing 
questionable photosensitive comedone acne; 
the March 1991 VA examination, diagnosing 
chloracne of the periorbital region; and 
the April 1991 VA examination, resulting 
in an impression of questionable chloracne 
versus nonspecific keratotic follicular 
lesions.  If chloracne is diagnosed, the 
examiner should estimate, to the extent 
medically feasible, the length of time the 
disease has been present.  All findings 
and conclusions should be reported in 
detail, as such is essential to the 
Board's determination.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

4.  Thereafter, the RO should consider the 
veteran's claims for service connection 
for a throat disability and chloracne, 
claimed as the residuals of herbicide 
exposure, in light of 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) (1998), and 
Elkins.  If the decision as to any issue 
remains adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, which 
contains the pertinent regulations, and 
afforded an opportunity to respond.   

After completion of the requested development, the case should 
be returned to the Board for appellate consideration, if 
otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

